Citation Nr: 0509525	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-22 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1952; he died in August 2000.  The appellant is the 
custodian of the veteran's surviving son.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision issued by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board observes that, in a VA Form 
9 dated July 25, 2003, the appellant attempted to raise a 
claim of clear and unmistakable error (CUE) in the RO's 
decision; however, as that decision is the basis of this 
appeal, there is no final decision to which a valid claim of 
CUE can be applied.


FINDINGS OF FACT

1.  When the veteran died in August 2002, he was receiving 
nonservice-connected pension benefits and special monthly 
pension benefits for aid and attendance.

2.  The appellant's claim for accrued benefits was received 
on September 22, 2000.

3.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits.


CONCLUSION OF LAW

The claim of entitlement to accrued benefits lacks legal 
merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2004); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA was enacted and became 
effective.  This law not only did away with the concept of a 
well-grounded claim, but also imposed additional duties and 
obligations on VA in notifying a claimant and developing 
claims.  VA also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000.  See 66 Fed. Reg. at 45,620-32 
(Aug. 29, 2001).  VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See VAOPGCPREC 5-2004.

With regard to the claim for entitlement to accrued benefits, 
the Board notes Congress, in enacting the VCAA, noted the 
importance of balancing the duty to assist with "the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
When the law and not the evidence is dispositive of the 
claim, the VCAA is not applicable.  See Mason, 16 Vet. App. 
at 132.  As the law is dispositive in regard to entitlement 
to accrued benefits, the VCAA is not applicable to this 
claim.  See VAOPGCPREC 5-2004.  Even so, the Board observes 
that in variously dated letters, including a September 2004 
VCAA letter, the September 2002 rating action, a June 2003 
statement of the case, and their cover letters, VA complied 
with the notice and duty to assist provisions of the VCAA.

Accrued Benefits

The veteran died in August, 2000.  At the time of his death, 
he was not service connected for any disabilities, but he was 
receiving nonservice-connected pension and special monthly 
compensation for aid and attendance.

The appellant's application for burial expenses was received 
on August 17, 2002 and burial expenses of $450 were awarded 
and paid directly to the funeral home. The appellant's claim 
for dependency and indemnity compensation, death pension and 
entitlement to accrued benefits was received on September 22, 
2000.  As noted above, the appellant has limited his appeal 
to entitlement to accrued benefits on behalf of the veteran's 
son, claiming that the veteran's funeral expenses totaling 
$8,804.96 were paid from his son's account.

The Board notes that Congress recently amended 38 U.S.C.A. 
§ 5121 to repeal the two-year limit on accrued benefits so 
that a veteran's survivor may receive the full amount of 
award for accrued benefits.  This change applies only to 
deaths occurring on or after the date of enactment, December 
16, 2003.  Because the veteran died before the date of 
enactment, this change does not apply in this case and is 
noted only for information purposes.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C. § 5121(a)).

In general, the payment of accrued benefits is governed by 38 
U.S.C.A. § 5121 (West 2002) and 38 C.F.R. § 3.1000, which 
provide that benefits which are "due and unpaid" to the 
veteran at the time of his death may be disbursed to eligible 
persons.  Although a claim for accrued benefits is related to 
a claim made by a veteran during his lifetime for VA 
benefits, entitlement to accrued benefits is predicated upon 
a separate application for accrued benefits filed within one 
year after the veteran's death.  38 C.F.R. § 3.1000(c) 
(2004).  The appellant's claim was received on September 22, 
2000, within two months following the veteran's death.

Construing together the provisions of 38 U.S.C.A. §§ 5121 and 
5101(a), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has concluded that, in order for a 
surviving child to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See Jones v. West, 136 F. 3d 
1296 (1998).  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.

Here, in a January 2000 rating decision, the RO continued the 
veteran's entitlement to nonservice-connected pension and 
special monthly pension based on the need for aid and 
attendance.  He was notified of the decision in January 2000, 
and did not file an objection or appeal.  Based upon the 
evidence of record, the Board determines that the veteran did 
not have any claims, formal or informal, pending for a VA 
benefit at the time of his death in August 2000.

In the instant case, the claims file is absent any evidence 
that the veteran had a claim pending for any VA benefit at 
the time of his death.  Accordingly, there is no legal basis 
to the appellant's claim for payment of accrued benefits.  
See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  As the law, and 
not the evidence, is dispositive in this case, entitlement to 
payment of accrued benefits is denied due to the absence of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).




ORDER

The appeal for entitlement to accrued benefits is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


